Citation Nr: 0029980	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which confirmed the schedular 30 
percent evaluation in effect for generalized anxiety 
disorder.  The veteran perfected a timely appeal of that 
decision.  

In August 1999, the Board, in pertinent part, remanded this 
case to the RO to take appropriate steps to contact the 
veteran and obtain the names and addresses of all medical 
care providers who treated him for his service-connected 
generalized anxiety disorder and to schedule the veteran for 
a VA psychiatric examination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's generalized anxiety disorder is primarily 
manifested by anxiety and tenseness, inappropriate impulses, 
thoughts of self-mutilation, thoughts of suicide, an ongoing 
theme of conflicts with others, limited socialization, and 
sleep impairment.  

3.  While the veteran does voice some unusual ideas and 
thoughts, such as his reported thoughts of self-mutilation 
and suicide, he appears not to have in any way acted upon 
these thoughts and they do not appear to interfere with his 
ability to function on a daily basis.  

4.  Such symptoms are productive of no more than a definite 
degree of social and industrial impairment or occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.16, 4.130, 4.132, Diagnostic Code 9411 (1996 & 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all reasonable efforts have been 
expended to develop the facts in regard to this claim.  All 
available records have been added to the claims file, and the 
veteran was provided with a VA examination.  No further 
assistance to the veteran is required to satisfy the VA's 
duty to assist him in the development of this claim as 
mandated by law.  

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including the service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The history of the veteran's psychiatric disorder may be 
briefly described.  In a rating action dated in January 1985, 
the RO granted service connection for generalized anxiety 
disorder following a review of the evidence then of record, 
including the service medical records and the reports of VA 
general medical and psychiatric examinations conducted in 
July 1984.  A schedular 10 percent evaluation was assigned 
for that disability effective from March 1, 1984.  By a 
rating action dated in March 1993, the RO determined that a 
30 percent evaluation was more appropriate for the veteran's 
psychoneurosis, effective from September 28, 1992.  The 
schedular 30 percent evaluation for generalized anxiety 
disorder has continued to date.  

On March 1, 1995, the veteran filed a claim for an increased 
evaluation for his service-connected generalized anxiety 
disorder.  

In the report of a VA psychiatric examination conducted in 
June 1995, the veteran stated that he was unable to sleep 
without his psychiatric medication and that he was generally 
restless and tense throughout the day.  He reported 
complaints of constant hand tremors and occasional anxiety 
attacks that involve shortness of breath, rubbery legs and 
marked tremors.  He mentioned that when he becomes depressed, 
he has a tearful welling up inside of him, though he never 
really breaks out into open crying.  He commented that he has 
a sense of hopelessness and despair about the future.  He was 
anhedonic and had problems with his concentration as well as 
with his appetite lessening.  He indicated that his back 
problem aggravated his anxiety and depression.  

In describing his psychiatric history, the veteran stated 
that he began having anxiety problems with anxiety attacks in 
1967, while still on active duty, and that he continued in 
outpatient treatment on an intermittent basis for the 
remainder of his military career until his discharge in 
February 1984.  He stated that he was treated intermittently 
on active duty with both psychotherapy as well as anti-
anxiety agents; that he was seeing a psychiatrist on a 
regular basis; and that he was being treated with anxiety and 
depression with medication and psychotherapy by the 19th year 
of his active service.  By then, he was having difficulties 
with his physical aliments, career direction, and 
deteriorating marriage.  He mentioned that he continued to 
suffer from anxiety and depression between 1984 and 1989, but 
that he did not seek any formal treatment until 1989, when he 
approached VA; that he was currently being seen on a 
quarterly basis by Dr. Ahn and was being prescribed 
psychiatric medication three times a day; and that his 
anxiety had continued to worsen over the years inasmuch as 
his financial problems had not gotten any better and he had 
been unable to find any substantial employment.  

In describing his social history, the veteran related that he 
married in 1965 and divorced in 1981 and has only one 
daughter.  He reported that he has an older and a younger 
half sister with whom he has minimal to no contact.  He 
indicated that the duties of raising his now 5-year-old 
grandson have become somewhat burdensome for him; and that he 
was estranged from his grandson's mother - his daughter - who 
essentially was moving around the country and did not 
maintain regular contact with him.  He commented that he was 
visiting Montana on a regular basis, where he was beginning 
to become involved in possible mining with an uncle.  
However, this was something that was only in the planning 
stages and might not be feasible.  

In describing his occupational history, the veteran said that 
he has been essentially unemployed since his discharge from 
service.  

On mental status examination, the veteran was alert, oriented 
in all three spheres, in good contact with routine aspects of 
reality, and showed no signs or symptoms of psychosis.  He 
seemed an extremely tense and perfectionistic man, who went 
into extreme detail in outlining his situation and who had 
much to say in a rather pressured and manifestly anxious 
manner.  It was noted that hand tremors were present as they 
were in 1993, when this examiner first examined the veteran, 
and the veteran often times had to swallow, stop and catch 
his breath, and in other ways demonstrate any anxiety.  His 
affect appeared to be rather on the blunted and restricted 
side and his mood was clearly one of at least moderate to 
severe depression.  Memory and intellect appeared to be 
generally intact and of above average capacity, but the 
veteran noted that his ability to focus and concentrate was 
seriously impaired by both his anxiety and his depressive 
apathy.  

In summary, the examiner concluded that the veteran suffered 
from generalized anxiety disorder that was moderate in 
intensity as well as a recurrent major depressive disorder 
that was also moderate in intensity.  The examiner noted that 
the overall impressions remained the same as in 1993; that 
the veteran's symptomatology now appeared to have moved away 
from the mild to the clearly moderate range; and that, as 
time went on and as his physical condition continued to 
deteriorate in terms of his chronic pain syndrome, his 
depression and anxiety about his physical and social lot in 
life would continue to mount.  He also noted that the veteran 
essentially leads an isolated existence except for raising 
his grandson and occasionally visiting an uncle in Montana.  

It was the examiner's opinion that the veteran's condition 
had continued to deteriorate over the last several years 
despite the fact that he was receiving pharmacotherapy for 
his anxiety.  The examiner felt that it might be well to 
consider the use of an anti-depressant in combination with 
the anti-anxiety agent at this point since the depression 
seemed to be getting the best of the veteran and because, as 
mentioned, his symptoms in general tended to be worse at that 
time.  In this regard, the examiner stated that it appeared 
that the veteran had considerable impairment in social and 
occupational adaptability as a result of his psychiatric 
disturbances alone.  

In a VA outpatient treatment record dated in June 1999, the 
veteran related complaints of being anxious and tense.  On 
mental status examination, the veteran's appearance remained 
clean and well groomed.  His attention span and eye contact 
were good.  His affect was slightly anxious.  He displayed no 
signs of mood swings at that time.  His insight, judgment and 
speech were all good.  The examiner concluded that the 
veteran had a diagnosis of generalized anxiety disorder and 
that his current Global Assessment of Functioning (GAF) score 
was 72.  

According to the report of a VA psychiatric examination 
conducted in December 1999, the veteran reported complaints 
of having inappropriate impulses, thoughts of self-
mutilation, thoughts of suicide, an ongoing theme of 
conflicts with others, and a limited amount of socialization.  
He expressed concern about his finances.  He stated that his 
mood was serious, and he described himself as having "no 
sense of humor . . . unless I have something that other 
people find disturbing and I am withdrawing into myself."  
He mentioned that he slept approximately 5 to 6 hours a night 
with psychiatric medication and that he has difficulty 
falling asleep and staying asleep without the medication.  He 
said that his appetite comes and goes, but that he tried to 
maintain himself in good physical condition in order to 
teach.  He described himself as religious but reported that 
he had a conflict with the church.  

In describing his psychiatric history, the veteran stated 
that he has continued to receive outpatient treatment with 
Dr. Ahn approximately 3 to 4 times yearly.  Additionally, he 
indicated he receives treatment at the VA outpatient clinic 
in Montana and Arizona during the summer for medication 
refills.  Moreover, he mentioned that he has not received any 
inpatient psychiatric treatment since 1995.  

In describing his social history, the veteran mentioned that 
he has a history of family problems and that he has not 
spoken with his mother in eight years.  He said that he has 
been divorced since 1981; that he has one daughter from that 
marriage; and that he was raising a 10-year-old grandson, 
whom he supports and who lives with him.  He said that he had 
a very good rapport with his grandson's current teacher.  

In describing his daily activities, the veteran reported that 
he generally got up around 7 a.m., ate breakfast, and helped 
his grandson to get off to school.  After his grandson left, 
he did cleaning and then went for a three-mile walk.  He 
stated that he then spent time on his computer on the 
Internet; that he was active in a special interest chat 
group; and that he advised martial arts students on a web 
site.  He indicated that he subsequently did his chores, 
laundry, etc, and then waited for his grandson to return.  He 
commented that after his grandson returned, he reviewed his 
homework, cooked supper; that, on Tuesday, Thursday and 
Saturdays, he conducted a martial arts class (that included 
his grandson); and that he spent some quiet time alone in the 
evenings and then went to bed.  He said that he had very 
little socialization outside of this due largely to his poor 
finances and the unavailability of baby-sitters and that he 
did his own shopping and managed his own finances.  

In describing his occupational history, the veteran reported 
that he had not been employed since his last evaluation but 
that he had been involved in some prospecting and mining 
businesses in Arizona and Montana since that time.  He stated 
that he had gone every summer since 1995 to prospect the 
mountains.  

On mental status examination, the veteran was alert and 
oriented in all spheres.  His grooming, hygiene, and dress 
were adequate and appropriate.  His speech, while somewhat 
tangential and over-productive, was generally able to be 
directed.  The veteran's mood appeared to be "somewhat 
demonstrably depressed" and anxious with a somewhat labile 
affect.  He reported thoughts of occasional suicidal ideation 
"when things are overwhelming" but did not report any 
specific intent or plan.  He reported thoughts of self-
mutilation but denied any intent or plan to act on this.  The 
veteran reported no specific hallucinations.  He reported no 
specific delusional thoughts or impulses.  His insight 
appeared to be limited, but his judgment was not impaired.  

The examiner noted that the veteran refused to cooperate with 
the psychological testing requested by the examiner at the 
end of the psychiatric interview; that this refusal continued 
despite several requests by the examiner; and that the 
veteran's reason for refusing these testing instruments was 
unclear and suggested that he was approaching the interview 
in a somewhat defensive fashion.  It was the examiner's 
opinion, however, that the validity of the examination 
results was not compromised by the absence of findings from 
psychological testing.  

The examiner concluded that the veteran had diagnoses of mild 
generalized anxiety disorder and mild dysthymic disorder on 
Axis I; a mixed personality disorder with paranoid and 
obsessive-compulsive features was diagnosed on Axis II.  His 
GAF score was 60.  

Significantly, after reviewing the veteran's medical history 
and examining his mental status, it was the examiner's 
opinion that that the current examination demonstrated that 
the veteran was somewhat less dysfunctional than that 
described by the VA examiner in June 1995.  The examiner 
stated that the veteran's present symptomatology appeared to 
be controlled by relatively mild psychiatric medications.  
The examiner felt that the veteran was able to maintain 
certain consistent responsibilities and behaviors, apparently 
without interference from psychological symptomatology.  The 
examiner also noted that the veteran had taken on the 
responsibility of raising his grandson and had described a 
rather stable routine, which he has provided, and what 
appeared to be relatively competent care taking.  In 
addition, the examiner stated that veteran had carried out 
his plan of mining and prospecting during the summer months 
and did this with regularity, showing himself capable and of 
making and carrying out these significant plans.  
Furthermore, the examiner stated that the veteran continued 
to remain active in martial arts and taught classes as often 
as 3 times a week, suggesting that he was able to function 
appropriately and effectively.  The examiner stated, 
moreover, that the veteran's psychiatric records suggested 
that his overall condition was stable and noted no evidence 
of depression or mood swings.  While the veteran voiced some 
unusual ideas and thoughts, such as his reported thoughts of 
cutting off his penis, the examiner indicated that the 
veteran appeared not to have in any way acted upon these 
thoughts, and they did not appear to interfere with his 
ability to function on a daily basis.  The examiner noted 
that the veteran's refusal to cooperate with psychological 
testing suggested that he might have been less than 
forthright about his reported symptomatology.  Overall, the 
examiner said, the veteran's symptom picture did not appear 
to be as dysfunctional as that described by the VA 
psychiatric examiner in June 1995.  The veteran appeared to 
be capable of maintaining regular routines, responsibility, 
and employment, and he was capable of managing his funds in 
his best interest.  

The veteran's service-connected generalized anxiety disorder 
is rated as 30 percent disabling under Diagnostic Code 9411 
of the Rating Schedule.  The Board observes that, effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  As 
such, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
November 7, 1996, under the revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Further, as the RO has 
considered the claim under the former and revised criteria, 
there is no prejudice to the veteran in the Board doing 
likewise and applying the more favorable result.  

Under the former criteria, a 30 percent evaluation required 
that the generalized anxiety disorder be productive of 
definite impairment of social and industrial adaptability.  
The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93; see also Hood v. Brown, 4 Vet. App. 301 
(1993).  

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Further, the Court has held that such 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).  

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  

Under the revised criteria, a 30 percent evaluation is 
warranted when the disorder is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not shown to be so considerably 
impaired as to meet the criteria for at least the next higher 
50 percent evaluation under the former criteria.  The 
psychiatric examinations reveal that the veteran's 
generalized anxiety disorder is manifested by being anxious 
and tense, inappropriate impulses, thoughts of self-
mutilation, thoughts of suicide, an ongoing theme of 
conflicts with others, a limited amount of socialization, and 
sleep impairment.  However, despite his family problems with 
his mother, half sisters, and daughter, the veteran has very 
good relationship with his grandson and a very good rapport 
with his grandson's teacher.  Additionally, he has continued 
to receive outpatient treatment with Dr. Ahn approximately 3 
to 4 times yearly.  Moreover, he receives treatment at the VA 
Outpatient Clinic in Montana and Arizona during the summer 
for medication refills.  Thus, the Board finds that his 
generalized anxiety disorder is shown to produce no more than 
definite impairment.  

With respect to the new rating criteria, the Board notes that 
medical evidence on file, including the clinical findings 
from the December 1999 VA psychiatric examination showed that 
the veteran was alert and oriented in all spheres; that his 
grooming, hygiene, and dress were adequate and appropriate; 
and that his insight was not impaired.  There was evidence of 
somewhat tangential and over-productive speech, a depressed 
and anxious mood with somewhat labile affect, and occasional 
suicidal ideation and thoughts of self-mutilation, but the 
veteran denied any intent, plan to act on his thoughts.  
Significantly, the veteran maintains a very good relationship 
with his grandson and a very good rapport with grandson's 
teacher, although his relationship with his mother, half 
sisters, and daughter are somewhat strained.  Additionally, 
the veteran has taken on the responsibility of raising his 
grandson and describes a rather stable routine, which he has 
provided, and what appears to be relatively competent care 
taking.  Moreover, the veteran has carried out his plan of 
mining and prospecting during the summer months and does this 
with regularity, showing himself capable and of making and 
carrying out these significant plans.  Furthermore, the 
veteran continues to remain active in martial arts and 
teaches classes up to about 3 times a week, suggesting that 
he is able to function appropriately and effectively.  While 
the veteran does voice some unusual ideas and thoughts, such 
as his reported thoughts of cutting off his penis, the 
veteran has not acted on these thoughts and they do not 
appear to interfere with his ability to function on a daily 
basis.  Indeed, there is no evidence that the veteran's 
generalized anxiety disorder symptoms, alone, result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Consequently, an increased rating is not 
warranted under the new criteria.

The Board notes that in the June 1999 VA outpatient treatment 
record, the examiner assigned a GAF score of 72.  According 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), this score is consistent with, if 
symptoms are present, transient and expectable reactions to 
psychosocial stressors (e.g. difficulty concentrating after 
family argument); or with no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  The VA examiner 
in December 1999 assigned a GAF score of 60, which is 
consistent with moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attack) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

After considering this GAF score in light of the entire 
evidence of record, the Board finds that the veteran does not 
have symptoms of generalized anxiety disorder that more 
nearly approximately the criteria for a 50 percent evaluation 
under either the former or revised rating criteria.  Inasmuch 
as the criteria for the next higher under either set of 
rating criteria has not been met, it logically follows that 
the criteria for a 70 or 100 percent evaluation under either 
set of rating criteria likewise are not met.  

Here, the evidence, as a whole, demonstrates that the veteran 
suffers from no more than a definite degree of social and 
industrial impairment or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks, but that he generally 
functions satisfactorily, with routine behavior, self care, 
and normal conversation; this disability picture is 
consistent with the currently assigned 30 percent evaluation.  
Although the examiner in June 1995 indicated that the 
service-connected psychiatric disorder resulted in 
considerable impairment in the veteran's social and 
industrial adaptability, the examiner's classification of the 
psychiatric illness is not determinative of the degree of 
disability; rather, it is the demonstrated symptomatology and 
the full consideration of the history of the psychiatric 
disorder by the rating agency that is determinative in 
arriving at the appropriate service-connected evaluation.  
See 38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (1999).  
There is no showing that the veteran's generalized anxiety 
disorder, alone, has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or has necessitated frequent periods of 
hospitalization.  Furthermore, symptoms of the service-
connected generalized anxiety disorder are not otherwise 
shown to be so exceptional or unusual that the schedular 
criteria are inadequate to evaluate them.  In the absence of 
evidence of such factors, the Board finds that the criteria 
for submission to the VA Central Office for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).  

The evidence clearly demonstrates to the Board that an 
evaluation in excess of 30 percent for generalized anxiety 
disorder is not warranted.  As the preponderance of the 
evidence is against the claim for a higher evaluation, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).  


ORDER

An increased rating for generalized anxiety disorder is 
denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

